Order filed July 7, 2014




                                   In The

                              Court of Appeals
                                  For The

                           First District of Texas
                                 ___________

                            NO. 01-13-00337-CR
                                ____________

                           RENE VELEZ, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee


                On Appeal from the Co Crim Ct at Law No 7
                          Harris County, Texas
                     Trial Court Cause No. 1677907

                                  ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of Exhibit 11.

      The clerk of the Co Crim Ct at Law No 7 is directed to deliver to the Clerk
of this court the original of Exhibit 11, on or before July 17, 2014. The Clerk of
this court is directed to receive, maintain, and keep safe this original exhibit; to
deliver it to the justices of this court for their inspection; and, upon completion of
inspection, to return the original of Exhibit 11, to the clerk of the Co Crim Ct at
Law No 7.



                                              PER CURIAM